SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1297
CA 13-00507
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, SCONIERS, AND WHALEN, JJ.


AMERICAN TOWER ASSET SUB, LLC AND AMERICAN
TOWER ASSET SUB II, LLC, PLAINTIFFS-RESPONDENTS,

                      V                                             ORDER

BUFFALO-LAKE ERIE WIRELESS SYSTEMS, CO., LLC,
DEFENDANT-APPELLANT.


LIPPES MATHIAS WEXLER FRIEDMAN LLP, BUFFALO (THOMAS J. GAFFNEY OF
COUNSEL), AND HOFFNER PLLC, NEW YORK CITY, FOR DEFENDANT-APPELLANT.

MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP, NEW YORK CITY (WILLIAM N.
AUMENTA OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (John A.
Michalek, J.), entered August 3, 2012. The order, among other things,
granted the motion of plaintiffs for partial summary judgment
dismissing the first counterclaim and denied the cross motion of
defendant for partial summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated at Supreme
Court.




Entered:    December 27, 2013                      Frances E. Cafarell
                                                   Clerk of the Court